United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denton, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1263
Issued: March 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2019 appellant filed a timely appeal from a March 11, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,447.89 for the period December 26, 2018 through January 5, 2019 because she had
returned to full-time modified-duty work on December 26, 2018, but continued to receive
compensation for temporary total disability (TTD) through January 5, 2019; and (2) whether
OWCP properly determined that appellant was at fault in the creation of the overpayment, thereby
precluding waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2018 appellant, then a 46-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she fractured her right ankle while in the performance of duty
when her carrier fell over due to uneven pavement on a driveway. She stopped work the same
day. On September 20, 2018 OWCP accepted the claim for a displaced fracture of the lateral
malleolus of the right fibula.
In a work capacity evaluation (Form OWCP-5c) dated August 22, 2018, appellant’s
attending physician, Dr. Pat Peters, a Board-certified orthopedic surgeon, indicated that she would
be unable to work for four-to-six weeks.
In a letter dated November 5, 2018, OWCP advised appellant that it had placed her on the
periodic rolls and outlined her entitlement to compensation, retroactive to October 2, 2018. It
notified her of her continuing compensation payments and her responsibility to return to work if
she was no longer totally disabled in connection with the accepted injury. In an attached EN1049
form, OWCP provided:
“To minimize the possibility of an overpayment of compensation, NOTIFY THIS
OFFICE IMMEDIATEY WHEN YOU GO BACK TO WORK. Each payment
shows the period for which payment is made. If you have worked for any portion
of this period, return the payment to this office even if you already advised OWCP
that you are working.” (Emphasis in the original.)
In a work capacity evaluation (Form OWCP-5c) dated December 11, 2018, Dr. Peters
indicated that appellant could return to work with restrictions beginning December 17, 2018.
On December 18, 2018 the employing establishment offered appellant a light-duty position
as a modified rural carrier. Appellant accepted the job offer on December 26, 2018. OWCP
received notice from the employing establishment on December 27, 2018 advising that appellant
had returned to full-time, modified work on December 26, 2018.
In a compensation termination sheet dated January 9, 2019, OWCP noted that appellant
had returned to work on December 26, 2018 and received an overpayment of $1,447.89 for the
period December 26, 2018 through January 5, 2019.
In a January 24, 2019 preliminary determination, OWCP advised appellant that she had
received an overpayment of compensation in the amount of $1,447.89 for the period December 26,
2018 through January 5, 2019 because she had returned to full-time modified-duty work on
December 26, 2018, but continued to receive compensation for TTD through January 5, 2019. It
also made a preliminary determination that she was at fault in the creation of the overpayment
because she had accepted payments that she knew, or reasonably should have known, to be
incorrect. OWCP noted that, during the period December 9, 2018 through January 5, 2019,
appellant received a net amount of $3,685.55, which resulted in an overpayment in the amount of
$1,447.89 for the period December 26, 2018 through January 5, 2019. It advised appellant that
she could submit evidence challenging the fact, amount, or finding of fault, and request waiver of
recovery of the overpayment. Additionally, OWCP informed her that, within 30 days, she could

2

request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing. It requested that she complete the overpayment recovery questionnaire (Form OWCP20) and submit supporting financial documentation. OWCP afforded appellant 30 days for a
response. No additional evidence concerning appellant’s preliminary overpayment determination
was received.
By decision dated March 11, 2019, OWCP finalized the preliminary determination, finding
that appellant received an overpayment of compensation in the amount of $1,447.89 for the period
December 26, 2018 to January 5, 2019 because she had returned to full-time modified-duty work
on December 26, 2018, but continued to receive compensation for TTD through January 5, 2019.
It also found that appellant was at fault in the creation of the overpayment as she had accepted
compensation payments she knew were incorrect. OWCP required payment in full within 30 days
from the date of the decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.2 Section 8129(a) of FECA provides, in pertinent part, that when
an overpayment has been made to an individual under this subchapter because of an error of fact
or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.3
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.4 Section 10.500 of OWCP’s regulations provides that compensation for wage loss due
to disability is available only for periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.5 A
claimant is not entitled to receive temporary total disability (TTD) benefits and actual earnings for
the same time period.6 OWCP procedures provide that an overpayment of compensation is created
when a claimant returns to work, but continues to receive wage-loss compensation for TTD.7

2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 8116(a).

5

20 C.F.R. § 10.500(a).

6
See K.K., Docket No. 19-0978 (issued October 21, 2019); C.L., Docket No. 19-0242 (issued August 5, 2019);
K.E., Docket No. 18-0687 (issued October 25, 2018); M.S., Docket No. 16-0289 (issued April 21, 2016); L.S., 59
ECAB 350, 352-53 (2008).
7
K.K., id.; B.H., Docket No. 09-0292 (issued September 1, 2009); Federal (FECA) Procedure Manual, Part 6 -Debt Management, Initial Determinations in an Overpayment, Chapter 6.300.4(g) (September 2018).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of wage-loss compensation in the amount of $1,447.89 during the period December 26, 2018 to
January 5, 2019 because she had returned to full-time modified-duty work on December 26, 2018,
but continued to receive compensation for TTD through January 5, 2019.
The evidence of record established that appellant returned to full-time modified work for
the employing establishment on December 26, 2018, but continued to receive full wage-loss
compensation through January 5, 2019. As noted above, appellant was not entitled to receive
compensation for total disability during a period in which she had actual earnings.8 Therefore, an
overpayment of compensation was created in this case.
Appellant received her January 5, 2019 compensation payment, in the net amount of
$3,685.55 for the 28-day period December 9, 2018 through January 5, 2019, via direct deposit.
OWCP correctly calculated that she received an overpayment of compensation in the amount of
$1,447.89 for the period December 26, 2018 through January 5, 2019, as she returned to work on
December 26, 2018 and therefore, was only entitled to 11 days of compensation.9 Appellant has
not challenged either the fact or amount of overpayment. Thus, the Board finds that she received
an overpayment of compensation in the amount of $1,447.89 during the period December 26, 2018
through January 5, 2019.10
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) provides that adjustment or recovery by the United States may not be made
when incorrect payment has been made to an individual who is without fault and when adjustment
or recovery would defeat the purpose of this subchapter or would be against equity and good
conscience.11 A claimant who is at fault in the creation of the overpayment is not entitled to
waiver.12 On the issue of fault 20 C.F.R. § 10.433(a) provides that an individual is at fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; or (2) failed to furnish information which
the individual knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have been expected to
know was incorrect.13
The Board has held that an employee who receives payments from OWCP in the form of
a direct electronic deposit may not be at fault the first time incorrect funds are deposited into his
8

Id.

9

$3,685.55 ÷ 28 = $131.6267 x 11 = $1,447.89.

10

A.J., Docket No. 17-0622 (issued August 9, 2017).

11

5 U.S.C. § 8129(b).

12

See K.E., Docket No. 18-0687 (issued October 25, 2018); Gregg B. Manston, 45 ECAB 344, 354 (1994).

13

20 C.F.R. § 10.433. See K.E., supra note 12; Kenneth E. Rush, 51 ECAB 116, 118 (1999).

4

or her account, as the acceptance of the resulting overpayment lacks the requisite knowledge.14
The Board has also held in cases involving a series of incorrect payments, where the requisite
knowledge is established by a letter or telephone call from OWCP or simply with the passage of
time and a greater opportunity for discovery, the claimant will be at fault for accepting the
payments subsequently deposited.15 Previous cases have held that receiving one erroneous direct
deposit payment does not necessarily create the requisite knowledge to find that a claimant was at
fault in the creation of the overpayment.16 Whether or not OWCP determines that an individual
was at fault with respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being overpaid.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly determined that appellant was at fault in the
creation of the overpayment.
OWCP paid appellant compensation by direct deposit every 28 days. Appellant returned
to work on December 26, 2018. OWCP paid her compensation for the period December 26, 2018
through January 5, 2019. There is no documentation or other evidence to demonstrate that
appellant had clear knowledge at the time the bank received the January 5, 2019 direct deposit that
the payment was incorrect.18 The Board, thus, finds that appellant was without fault in the creation
of the overpayment in the amount of $1,447.89 from December 26, 2018 through January 5, 2019.
As such, the Board will set aside the March 11, 2019 decision regarding the issue of fault,
and remand the case to OWCP to determine whether appellant is entitled to waiver of recovery of
the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $1,447.89
overpayment of compensation for the period December 26, 2018 through January 5, 2019 because
she had returned to full-time modified-duty work on December 26, 2018, but continued to receive
compensation for TTD through January 5, 2019. The Board further finds that OWCP improperly
determined that appellant was at fault in the creation of the overpayment of compensation.

14

See Tammy Craven, 57 ECAB 689 (2006).

15

D.P., Docket No. 17-1787 (issued July 16, 2018); B.K., Docket No. 17-1562 (issued October 27, 2017).

16

P.B., Docket No. 19-0329 (issued December 31, 2019); V.S., Docket No. 13-1278 (issued October 23, 2013).

17

20 C.F.R. § 10.433(b).

18
See C.Y., Docket No. 18-0263 (issued September 14, 2018); see also M.M., Docket No. 15-0265 (issued May 27,
2015); Danny E. Haley, 56 ECAB 393 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the March 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part and the case is remanded
for further action consistent with this decision of the Board.
Issued: March 5, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

